77 F.3d 489
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John M. MOSBY, Plaintiff-Appellee,v.John J. CASEY, Defendant-Appellant.
No. 94-56129.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 8, 1996.Decided Feb. 12, 1996.

Before:  BEEZER, BRUNETTI, and JOHN T. NOONAN, JR., Circuit Judges.


1
MEMORANDUM*


2
Casey appeals the district court's finding that the parties intended the written lease to be valid and intended to incorporate into the agreement the past practice of allowing Mosby to use the land for grazing and other activities.   We review factual findings only for clear error and afford particular deference to the trial judge's credibility assessments.   Fed.R.Civ.P. 52(a);  Rozay's Transfer v. Local Freight Drivers, Local 208, 850 F.2d 1321, 1326 (9th Cir.1988), cert. denied, 490 U.S. 1030 (1989).   The district court's findings are supported by substantial evidence and are not clearly erroneous.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3